EXHIBIT 10.9

 

LEASE AGREEMENT BETWEEN

 

SEVEN OCTOBER HILL, LLC,

AS LANDLORD, AND

 

Harvard BioScience, Inc. as Tenant

Building # 7,  84 October Hill Road

Holliston, Massachusetts

 

DATED AS OF January 3, 2002

 

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

 

Lease Date:

 

as of January 3, 2002

 

 

 

 

 

 

 

 

 

Tenant:

 

HARVARD BIOSCIENCE, INC.

 

 

 

 

 

 

 

 

 

Landlord:

 

SEVEN OCTOBER HILL LLC, a Massachusetts limited liability company.

 

 

 

 

 

 

 

 

 

Premises:

 

Approximately 20,000 square feet of the building (the “Building”) whose street
address is (Building
#7) 84 October Hill Road, Holliston, Massachusetts as shown on the plan attached
to the Lease as Exhibit A (the “Premises”).  The term “Building” includes the
land on which the Building is located and the driveways, parking facilities and
similar improvements located thereon.

 

 

 

 

 

 

 

 

 

Park:

 

The building whose street address (Building # 7) 84  October Hill Road,
Holliston, Massachusetts, and the land on which such buildings are located and
all other buildings or improvements now or hereafter located on such land.  The
Leased Premises and the Building are located upon Land (the “Park Land”) owned
by Lessor consisting of approximately seven and two one hundredths (7.02) acres
in the vicinity of the Building (the “Land”) within the industrial park known as
New Englander Industrial Park (hereafter the “Industrial Park”).

 

 

 

 

 

 

 

 

 

Term:

 

Three years, commencing on April 1, 2002 (the “Commencement Date”) and ending at
5:00 p.m. on the last day of the 36th calendar month (March 31, 2005) following
the Commencement Date, subject to adjustment and earlier termination as provided
in the Lease.

 

 

 

 

 

 

 

 

 

Basic Rent:

 

Basic Rent shall be the following amounts for the following periods of time:

 

 

 

 

 

 

 

 

 

 

Lease Month

 

Monthly Basic Rent

 

R.S.F.

 

Yearly Basic Rent

 

April  1, 2002 - March 31, 2005

 

$

11,250.00

 

6.75 N.N.N.

 

$

135,000.00

 

 

 

 

 

 

 

 

 

 

 

 

As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Basic Rent rate applicable
for such partial month).

 

i

--------------------------------------------------------------------------------


 

Security Deposit:

 

An additional $4,062.50 shall be paid as an additional security deposit on lease
execution and delivery of this Lease.  This will be added to the security
deposit currently being held ($7,187.50) to bring the total security deposit to
$11,250.00.

 

 

 

 

 

 

 

 

 

Rent:

 

Basic Rent and Operating Expenses, Taxes, Additional Rent (as hereinafter
defined), Additional Rents, and all other sums that Tenant may owe to Landlord
or otherwise be required to pay under the Lease.

 

 

 

 

 

 

 

 

 

Permitted Use:

 

Office, warehouse, distribution and light manufacturing use as permitted by the
zoning by-laws of the Town of Holliston.

 

 

 

 

 

 

 

 

 

Tenant’s Proportionate Share:

 

17.86%, which is the percentage obtained by dividing the rentable square feet in
the Premises (20,000) the rentable square feet in the Building (112,000). 
Landlord and Tenant stipulate that the number of rentable square feet in the
Premises and in the Building set forth above shall be binding upon them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial Liability Insurance
Amount:

 

$2,000,000.00.

 

 

 

 

 

 

 

 

Tenant’s Address:

 

For All Notices

:

 

 

Mark Norige

 

 

Harvard BioScience, Inc.

 

 

84 October Hill Road

 

 

Building # 7

 

 

Holliston, MA 01746

 

 

508 - 893 - 8999

 

 

 

 

 

 

 

 

 

Landlord’s Address:

 

For all Notices

:

 

 

Seven October Hill LLC

 

 

c/o Parsons Commercial Group, Inc.

 

 

85 Spcen Street, Suite 300

 

 

Framingham, MA 01701

 

 

 

 

 

Attention:  John R. Parsons, Jr.

 

 

Telephone: 508-820-2700

 

 

Telecopy: 508-820-2727

 

ii

--------------------------------------------------------------------------------


 

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above.  If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 

LANDLORD:

SEVEN OCTOBER HILL LLC, a Massachusetts limited liability company.

 

 

 

 

 

 

 

By:

/s/ John R. Parsons Jr.

 

Name:

John R. Parsons Jr.

 

Title:

Manager Member

 

TENANT:

HARVARD BIOSCIENCE, INC.

 

 

 

By:

/s/ Mark A. Norige

 

Name:

Mark A. Norige

 

Title:

C.O.O.

 

iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

1.

DEFINITIONS AND BASIC PROVISIONS

2.

LEASE GRANT; COMMON AREAS

3.

TERM

4.

RENT

5.

DELINQUENT PAYMENT; HANDLING CHARGES

6.

SECURITY DEPOSIT

7.

LANDLORD’S MAINTENANCE OBLIGATIONS

8.

UTILITIES

9.

IMPROVEMENTS; ALTERATIONS; TENANT’S MAINTENANCE

10.

USE

11.

ASSIGNMENT AND SUBLETTING

12.

INSURANCE; WAIVERS; SUBROGATION; INDEMNITY

13.

SUBORDINATION; ATTORNMENT; NOTICE TO LANDLORD’S MORTGAGEE

14.

RULES AND REGULATIONS

15.

CONDEMNATION

16.

FIRE OR OTHER CASUALTY

17.

PERSONAL PROPERTY TAXES

18.

EVENTS OF DEFAULT

19.

REMEDIES

20.

PAYMENT BY TENANT; NON-WAIVER

21.

LANDLORD’S LIEN

22.

SURRENDER OF PREMISES

23.

HOLDING OVER

24.

CERTAIN RIGHTS RESERVED BY LANDLORD

25.

OUTSIDE STORAGE

26.

MISCELLANEOUS

27.

OTHER  PROVISIONS

EXHIBIT A - PLAN SHOWING THE PREMISES

EXHIBIT B - BUILDING RULES AND REGULATIONS

EXHIBIT C - TENANT FINISH-WORK

EXHIBIT D - RENEWAL OPTION

EXHIBIT E - RIGHT OF FIRST REFUSAL

 

i

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE AGREEMENT (this “Lease”) is entered into as of January 3, 2002,
between SEVEN OCTOBER HILL, LLC, (“Landlord”),  and  HAVARD BIOSCIENCE, INC.
(“Tenant”).

 

1.             Definitions and Basic Provisions.  The definitions and basic
provisions set forth in the Basic Lease Information (the “Basic Lease
Information”) executed by Landlord and Tenant contemporaneously herewith are
incorporated herein by reference for all purposes.  Additionally, the following
terms shall have the following meanings when used in this Lease:  “Laws” means
all federal, state, and local laws, rules and regulations, all court orders,
governmental directives, and governmental orders, and all restrictive covenants
affecting the Park, and “Law” shall mean any of the foregoing; “Affiliate” means
any person or entity which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
party in question; “Tenant Party” means any of the following persons:  Tenant;
any assignees claiming by, through, or under Tenant; any subtenants claiming by,
through, or under Tenant; and any of their respective agents, contractors,
employees, and invitees; and “including” means including, without limitation.

 

2.             Lease Grant; Common Areas.  Subject to the terms of this Lease,
Landlord leases to Tenant, and Tenant leases from Landlord, the Premises for the
Term.

 

Tenant shall have the non-exclusive right during the Term to use the Common
Areas (as defined below) for itself, its employees, agents, customers, invitees
and licensees.  The phrase “Common Areas” as used herein shall mean the portions
of the Building which are from time to time designated and improved for common
use by or for the benefit of more than one tenant of the Building, including,
but not limited to, any of the following:  the land and facilities used as
parking areas (Tenant shall be entitled to 3.5 parking spaces per 1,000 square
feet of Leased space on an unreserved basis), access and perimeter roads,
landscaping areas, exterior walks, stairways, ramps, interior corridors, stairs,
but excluding any portion thereof when reasonably designated by Landlord for a
non-common use.  Landlord agrees to install Tenant’s name on all appropriate
directories, Tenant may also elect to erect a sign on the building or lawn,
subject to Landlord’s approval said approval shall not be unreasonably
withheld.  All Common Areas shall be subject to the exclusive control and
management of Landlord.  Landlord shall have the right to (i) to close, if
necessary, all or any portion of the Common Areas to such extent as may be
legally necessary to prevent a dedication thereof or the accrual of any rights
of any person or of the public therein; (ii) to close temporarily all or any
portion of the Common Areas to discourage non-tenant use; (iii) to use portions
of the Common Areas while engaged in making additional improvements or repairs
or alterations to the Building; and (iv) to do and perform such other acts in,
to and with respect to the Common Areas as Landlord shall determine to be
appropriate for the Building.  Landlord shall have the right to increase the
size of the Common Areas, including the expansion thereof to adjacent property,
to reduce the Common Area, to reconfigure the parking spaces and improvements on
the Common Areas, and to make such changes therein and thereto from time to time
which in Landlord’s opinion are desirable and in the best interests of

 

--------------------------------------------------------------------------------


 

all persons using the Common Areas.  Any portion of the Building not originally
included within the Common Areas shall be so included if and when so designated
by Landlord for common use.  Tenant shall use and shall use reasonable efforts
to cause its agents, employees, invitees, vendors, suppliers and independent
contractors to use such access roads and operate trucks and trailers delivering
merchandise to and from the Premises upon and over such access roads as are
designated by Landlord as a means of ingress to and egress from the Premises. 
Landlord may establish a system or systems of validation or other type of
operation to control the parking areas within the Common Areas.  Nothing
contained in this Lease shall prohibit or otherwise restrict Landlord from
changing, from time to time, the location, layout or type of parking areas
within the Common Areas.

 

3.             Term.  36 months commencing on April 1,  2002 (the “Commencement
Date”) and ending at 5:00 p.m. on March 31, 2005, subject to adjustments and
earlier terminations as provided for in the Lease.

 

4.             Rent.

 

(a)           Payment.  Tenant shall timely pay to Landlord Basic Rent and all
additional sums to be paid by Tenant to Landlord due on the first of each month
under this Lease (payments received after the first of the month will be
considered past due), without deduction or set off except as otherwise provided
for herein, at Landlord’s address provided for in this Lease or as otherwise
specified by Landlord (and shall be accompanied by all applicable state and
local sales or use taxes which presently are zero).  Basic Rent, adjusted as
herein provided, shall be payable monthly in advance.  The first monthly
installment of Basic Rent shall be payable contemporaneously with the execution
and delivery of this Lease by Tenant; thereafter, Basic Rent shall be payable on
the first day of each month beginning on the first day of the first full
calendar month of the Term.  The monthly Basic Rent for any partial month at the
beginning of the Term shall equal the product of 1/365 of the annual Basic Rent
in effect during the partial month and the number of days in the partial month
from and after the Commencement Date, and shall be due on the Commencement Date.

 

(b)           Operating Costs; Taxes.

 

(1)           Tenant shall pay, as additional rent (“Additional Rent”), an
amount equal to Tenant’s Proportionate Share of Operating Costs (defined below)
for each calendar year or partial calendar year falling within the term.
Landlord may make a good faith estimate of the Additional Rent to be paid by
Tenant for any calendar year or part thereof during the Term, and Tenant shall
pay to Landlord, on the Commencement Date and on the first day of each calendar
month thereafter, an amount equal to the estimated Additional Rent for such
calendar year or part thereof divided by the number of months therein.  From
time to time, Landlord may estimate and re-estimate the Additional Rent to be
due by Tenant and deliver a copy of the estimate or re-estimate to Tenant. 
Thereafter, the monthly installments of Additional Rent payable by Tenant shall
be appropriately adjusted in accordance with the estimations so that, by the end
of the calendar year in question, Tenant shall have paid all of the Additional
Rent as estimated by Landlord.  Any amounts paid based on such an estimate shall
be subject to adjustment as herein provided when actual

 

2

--------------------------------------------------------------------------------


 

Operating Costs are available for each calendar year.  The Landlord agrees to
cap the Operating Costs at $1.45 per square foot for the base year of 2002, with
a 5% per annum increase to the cap limit.

 

(2)           The term “Operating Costs” shall mean all expenses and
disbursements (subject to the limitations set forth below) that Landlord incurs
in connection with the ownership, operation, repair, replacement and maintenance
of the Building, determined in accordance with sound accounting principles
consistently applied, including, but not limited to, the following costs: (A)
wages and salaries (including management fees) of all employees engaged in the
operation, maintenance, and security of the Building, including taxes, insurance
and benefits relating thereto; (B) all supplies and materials used in the
operation, maintenance, repair, replacement, and security of the Building; (C)
intentionally deleted; (D) cost of all utilities, except the cost of utilities
reimbursable to Landlord by the Building’s tenants other than pursuant to a
provision similar to this Section 4.(b); (E) insurance expenses; (F) repairs,
replacements, and general maintenance of the Building; (G) service or
maintenance contracts with independent contractors for the operation,
maintenance, repair, replacement, or security of the Building (including,
without limitation, alarm service, window cleaning, and elevator maintenance);

 

Operating Costs shall also include the Building’s pro rata share of the costs of
operating, managing, maintaining and cleaning (including, without limitation,
snow and ice removal) the common areas and facilities of the Park shared by the
Building and other buildings in the Park, including, without limitation, the
costs of landscaping, insurance, security, snow plowing/sanding; the cost of
maintaining and repairing the entrance and side roads and sidewalks within the
Park, the drainage system, the Park directory and signage, the irrigation system
and the street lights; and the cost of providing electricity to the street
lights.  The Building’s pro rata share (as referred to in the preceding
sentence) shall be equal to a fraction, the numerator of which is the total
number of rentable square feet of floor area in the Building and the denominator
of which is the total number of rentable square feet of floor area in all the
buildings in the Park, from time to time.

 

Operating Costs shall not include costs for (i) any increase in Landlord’s
insurance rates which may result from the negligent failure of Landlord or its
agents, employees or contractors to comply with the provisions of this Lease;
(ii) depreciation; (iii) interest and amortization of debt; (iv) the cost of
leasehold improvements, including redecorating work, for other tenants of the
Building; (v) fees and expenses (including legal and brokerage fees) for
procuring new tenants for the Building or settling disputes with tenants of the
Building; (vi) costs incurred in financing or refinancing of the Building; (vii)
the cost of any work or service performed for any tenant in the Building (other
than Tenant) to a materially greater extent or in a materially more favorable
manner than that furnished generally to tenants (including Tenant) in the
Building;  (viii) the cost of any repair or replacement which would be required
to be capitalized under generally accepted accounting principles other than as
described in Section 4(b)(2)(C), including without limitation the cost of
renting any equipment or materials, which cost would be so capitalized if the
equipment or materials were purchased, not rented;  (ix) the cost of any item
included in Operating Costs to the extent that Landlord is actually reimbursed
for such cost by an insurance company, a condemning authority, another tenant or
any other party;  (x) ground rent;

 

3

--------------------------------------------------------------------------------


 

(xi) wages, salaries or other compensation paid for clerks or attendant in
concessions or newsstands operated by Landlord or an affiliate of Landlord;
(xii) the cost of installing, operating and maintaining any specialty service
(e.g. observatory, broadcasting facility, luncheon club, retail stores,
newsstands or recreational club); (xiii) any costs representing an amount paid
to an entity related to Landlord which is in excess of the amount which would
have been paid absent such relationship; (xiv) if the Premises are located on
the ground floor of the Building, any costs related to elevators in the
Building, including without limitation costs of operating, repairing,
maintaining and insuring the same. (xv) Taxes (defined below); (xvi) federal
income taxes imposed on or measured by the income of Landlord from the operation
of the Building.  (xvii) Landlord’s maintenance obligations.

 

(3)           Tenant shall pay, as additional rent (“Taxes Additional Rent”), an
amount equal to Tenant’s Proportionate Share of Taxes for each calendar year and
partial calendar year falling within the Term.  Tenant shall pay Tenant’s Taxes
Proportionate Share of such Taxes in the same manner as provided above for
Additional Rent with regard to Operating Costs.  “Taxes” shall mean taxes,
assessments, and governmental charges whether federal, state, county or
municipal, and whether they be by taxing districts or authorities presently
taxing or by others, subsequently created or otherwise, and any other taxes and
assessments attributable to the Building (or its operation), excluding, however,
penalties and interest thereon and federal and state taxes on income (if the
present method of taxation changes so that in lieu of the whole or any part of
any Taxes, there is levied on Landlord a capital tax directly on the rents
received therefrom or a franchise tax, assessment, or charge based, in whole or
in part, upon such rents for the Building, then all such taxes, assessments, or
charges, or the part thereof so based, shall be deemed to be included within the
term “Taxes” for purposes hereof).  For property tax purposes, Tenant waives all
rights to protest or appeal the appraised value of the Premises, as well as the
Building, and all rights to receive notices of reappraisement.

 

(4)           By April 1 of each calendar year, or as soon thereafter as
practicable, Landlord shall furnish to Tenant a statement of Operating Costs
with reasonable backup if requested for the previous calendar year, in each case
adjusted as provided in Section 4.(b)(5), and of the Taxes for the previous year
(the “Operating Costs and Tax Statement”).  If the Operating Costs and Tax
Statement reveals that Tenant paid more for Operating Costs than the actual
amount for the calendar year for which such statement was prepared, or more than
its actual share of Taxes for such calendar year, then Landlord shall promptly
credit or reimburse Tenant for such excess; likewise, if Tenant paid less than
Tenant’s actual Additional Rent or Taxes Additional Rent due, then Tenant shall
promptly pay Landlord such deficiency; however, Landlord will endeavor to give
Tenant relevant tax notices and reasonably cooperate with Tenant to reduce
taxes.

 

4

--------------------------------------------------------------------------------


 

Unless Tenant shall have taken written exception to the Operating Costs and Tax
Statement, or any item therein, within sixty (60) days after the furnishing of
the Operating Costs and Tax Statement to Tenant, such Operating Costs and Tax
Statement shall be considered as final and accepted by Landlord and Tenant;
provided however, should Tenant take written exception to the Operating Costs
and Tax Statement within said sixty (60) day period, then Tenant or its
representative shall have the right to examine Landlord’s books and records with
respect to the calculation of the common expenses during Landlord’s normal
business hours at any time within thirty (30) days following the date of
Tenant’s written exception.  In the event such Operating Costs and Tax Statement
indicates or such examination determines, based on generally accepted accounting
principles, that such common expenses were overstated, Landlord shall promptly
reimburse Tenant for any over-payment.

 

5.             Delinquent Payment; Handling Charges.  All past due payments
required of Tenant hereunder shall bear interest from the date due until paid at
the lesser of 13% per annum or the maximum lawful rate of interest;
additionally, Landlord may charge Tenant a fee equal to $ 250.00, to reimburse
Landlord for its cost and inconvenience incurred as a consequence of Tenant’s
delinquency.  The Landlord must give written notice to the Tenant of the
delinquency prior to charging the Tenant the additional fee of $ 250.00.  Tenant
has 5 business days from the date notice was received to correct the
delinquency. In no event, however, shall the charges permitted under this
Section 5 or elsewhere in this Lease, to the extent they are considered to be
interest under applicable Law, exceed the maximum lawful rate of interest.

 

6.             Security Deposit.  Contemporaneously with the execution and
delivery of this Lease by Tenant, Tenant shall pay to Landlord an additional $
4,062.50 which shall be held by Landlord to secure Tenant’s performance of its
obligations under this Lease.  This amount will be added to the amount currently
held ($7,187.50) by Seven October Hill, LLC for a total security deposit of $
11,250.00 The Security Deposit is not an advance payment of Rent or a measure or
limit of Landlord’s damages upon an Event of Default (defined in Section 17). 
Landlord may, from time to time following an Event of Default and without
prejudice to any other remedy, use all or a part of the Security Deposit to
perform any obligation Tenant fails to perform hereunder.  Following any such
application of the Security Deposit, Tenant shall pay to Landlord on demand the
amount so applied in order to restore the Security Deposit to its original
amount.  Provided that Tenant has performed all of its obligations hereunder,
Landlord shall, within 30 days after the Term ends and Tenant has vacated the
Premises, return to Tenant the portion of the Security Deposit which was not
applied to satisfy Tenant’s obligations.  The Security Deposit may be commingled
with other funds, and no interest shall be paid thereon.  If Landlord transfers
its interest in the Premises and the transferee assumes Landlord’s obligations
under this Lease, then Landlord may assign the Security Deposit to the
transferee and Landlord thereafter shall have no further liability for the
return of the Security Deposit.

 

5

--------------------------------------------------------------------------------


 

7.             Landlord’s Maintenance Obligations

 

(a)           Landlord’s Obligations.  This Lease is intended to be a net lease;
accordingly, Landlord’s maintenance obligations are limited to the replacement
of the Building’s roof and maintenance of the foundation and structural members
of exterior walls (the “Building’s Structure”) plus replacement of HVAC system
if warranted and maintenance of the common areas; Landlord shall not be
responsible for alterations to the Building’s Structure required by applicable
law because of Tenant’s use of the Premises (which alterations shall be Tenant’s
responsibility).  The Building’s Structure does not include doors, locks,
special fronts, or office entries, all of which shall be maintained by Tenant.

 

(b)           Landlord’s Right to Perform Tenant’s Obligations.  Upon 30 days
notice and with an opportunity thereafter for Tenant to perform its obligations,
Landlord may perform Tenant’s maintenance, repair, and replacement obligations
and any other items that are Tenant’s obligations pursuant to Section 5.  Tenant
shall reimburse Landlord for the cost incurred in so doing within 30 days after
being invoiced therefore.

 

8.             Utilities

 

                (a)           Utilities.  Tenant shall obtain and pay for all
water, gas, electricity, heat, telephone, sprinkler charges and other utilities
and services used at the Leased Premises, together with all taxes, penalties,
surcharges, and maintenance charges pertaining thereto.  Landlord may, at
Tenant’s expense, separately meter and bill Tenant directly for its use of any
such utility services.  Landlord shall not be liable for any interruption or
failure of utility service to the Premises unless caused by Landlord’s
affirmative acts or negligence or failure to use reasonable efforts to restore. 
Any amounts payable by Tenant under this Section shall be due within 30 days
after Landlord has invoices Tenant therefore.  Landlord will provide adequate
service for normal use as an office building.

 

                (b)           Electric Service Provider.  Landlord has advised
Tenant that presently NSTAR Electric (the “Electric Service Provider”) is the
electric utility company selected by Landlord to provide electricity service for
the Building.  Notwithstanding the foregoing, Landlord reserves the right at any
time and from time to time before or during the Term to either contract for
electric service from a different company or companies providing electricity
service (each such company shall hereinafter be referred to as an “Alternative
Service Provider”) or continue to contact for electricity service from the
Electric Service Provider.  Tenant shall cooperate with Landlord, the Electric
Service Provider and any Alternative Service Provider at all times and, as
reasonably necessary, shall allow Landlord, the Electric Service Provider and
any Alternative Service Provider reasonable access to the Building’s electric
lines, feeders, risers, wiring and other machinery within the Premises.

 

(c)           Excess Utility Use.  Tenant shall not install any electrical
equipment requiring special wiring or requiring voltage in excess of 220/440
volts or otherwise exceeding Building capacity unless approved in advance by
Landlord.  The use of electricity in the Premises shall not exceed the capacity
of existing feeders and risers to or wiring in the Premises.  Any risers or
wiring required to meet Tenant’s

 

6

--------------------------------------------------------------------------------


 

excess electrical requirements shall, upon Tenant’s written request, be
installed by Landlord, at Tenant’s cost, if, in Landlord’s judgment, the same
are necessary and shall not cause permanent damage to the Building or the
Premises, cause or create a dangerous or hazardous condition, entail excessive
or unreasonable alterations, repairs, or expenses, or interfere with or disturb
other tenants of the Building.  If Tenant uses machines or equipment in the
Premises which affect the temperature otherwise maintained by the air
conditioning system or otherwise overload any utility, Landlord may install
supplemental air conditioning units or other supplemental equipment in the
Premises, and the cost thereof, including the cost of installation, operation,
use, and maintenance, shall be paid by Tenant to Landlord within 30 days after
Landlord has delivered to Tenant an invoice therefore.  Landlord agrees to
provide electrical for normal use in the expansion of Exhibit C.

 

9.             Improvements; Alterations; Tenant’s Maintenance

 

(a)           Improvements; Alterations.  Improvements to the Premises shall be
installed at Tenant’s expense only in accordance with plans and specifications,
which have been previously submitted to and approved in writing by Landlord.  No
structural alterations or physical additions in or to the Premises may be made
without Landlord’s prior written consent, which shall not be unreasonably
withheld or delayed; however, Landlord may withhold its consent to any
alteration or addition that would affect the Building’s structure or its HVAC,
plumbing, electrical, or mechanical systems.  Tenant shall not paint or install
signs, window or door lettering, or advertising media of any type on or about
the Premises without the prior written consent of Landlord, which shall not be
unreasonably withheld or delayed; however, Landlord may withhold its consent to
any such painting or installation which would affect the appearance of the
exterior of the Building or of any common areas of the Building. All
alterations, additions, and improvements shall be constructed, maintained, and
used by Tenant, at its risk and expense, in accordance with all Laws; Landlord’s
approval of the plans and specifications therefore shall not be a representation
by Landlord that such alterations, additions, or improvements comply with any
Law.

 

(b)           Tenant’s Maintenance.  Tenant shall maintain all parts of the
Premises in a good condition and promptly make all necessary repairs and
replacements to the Premises, excepting only that work which Landlord is
expressly responsible for pursuant to Section 7.(a).  Tenant shall maintain the
plumbing, electrical, and mechanical systems in the Premises in good repair and
condition in accordance with applicable law and the equipment manufacturer’s
suggested service programs.  If Landlord so directs, Tenant shall enter into a
preventive maintenance/service contract with a maintenance contractor approved
by Landlord for servicing all air conditioning, heating, ventilating and other
equipment located within or serving the Premises.  Tenant agrees to coordinate
with the Landlord, the repair and maintenance of the HVAC system.  The Landlord
shall pay for such repair and maintenance of the HVAC as necessary, to the
extent not damaged by negligence of the Tenant, its, agents, employees, or
invitees.

 

(c)           Performance of Work.  Tenant shall cause all contractors and
subcontractors to procure and maintain insurance coverage naming Landlord as an
additional insured against such risks, in such amounts, and with such companies
as

 

7

--------------------------------------------------------------------------------


 

Landlord may reasonably require.  All such work shall be performed in accordance
with all Laws and in a good and workmanlike manner so as not to damage the
Building (including the Premises, the structural elements, and the plumbing,
electrical lines, or other utility transmission facility).  All such work which
may affect the Building’s HVAC, electrical, plumbing, other mechanical systems,
or structural elements must be approved by the Building’s engineer of record, at
Tenant’s expense and, at Landlord’s election, must be performed by Landlord’s
usual contractor for such work.  Tenant shall provide sworn statements,
including the names, addresses and copies of contracts for all contractors, and
upon completion of any work shall promptly furnish Landlord with sworn owner’s
and contractor’s statements and full and final waivers of lien covering all
labors and materials included in the work in question.

 

(d)           Mechanic’s Liens.  Tenant shall not permit any mechanic’s liens to
be filed against the Premises or the Building for any work performed, materials
furnished, or obligation incurred by or at the request of Tenant.  If such a
lien is filed, then Tenant shall, within 10 days after Landlord has delivered
notice of the filing thereof to Tenant, either pay the amount of the lien or
diligently contest such lien and deliver to Landlord a bond or other security
reasonably satisfactory to Landlord.  If Tenant fails to timely take either such
action, then Landlord may pay the lien claim, and any amounts so paid, including
expenses and interest, shall be paid by Tenant to Landlord within 10 days after
Landlord has invoiced Tenant therefore.

 

10.          Use.  Tenant shall continuously occupy and use the Premises only
for the Permitted Use and shall comply with all Laws relating to the use,
condition, access to, and occupancy of the Premises.  The Premises shall not be
used for any use, which is disreputable, creates extraordinary fire hazards, or
for the storage of any Hazardous Materials.  If, because of a Tenant Party’s
acts, the rate of insurance on the Building or its contents increases, then such
acts shall be an Event of Default, Tenant shall pay to Landlord the amount of
such increase on demand, and acceptance of such payment shall not waive any of
Landlord’s other rights.  Tenant shall conduct its business and control each
other Tenant Party so as not to create any nuisance or unreasonably interfere
with other tenants or Landlord in its management of the Building.

 

11.          Assignment and Subletting

 

(a)           Transfers.  Except as provided in Section 11. (f), Tenant shall
not, without the prior written consent of Landlord, (1) assign, transfer, or
encumber this Lease or any estate or interest herein, whether directly or by
operation of law, (2) Intentionally Deleted (3) if Tenant is an entity other
than a corporation whose stock is publicly traded, permit the transfer of an
ownership interest in Tenant so as to result in a change in the current control
of Tenant, (4) sublet any portion of the Premises, (5) grant any license,
concession, or other right of occupancy of any portion of the Premises, or (6)
permit the use of the Premises by any parties other than Tenant (any of the
events listed in Section 11.(a)(1) through 11.(a)(6) being a “Transfer”).

 

(b)           Consent Standards.  Landlord shall not unreasonably withhold its
consent to any proposed Transfer, provided that the proposed transferee is
creditworthy, has a good reputation in the business community, will use the
Premises for the Permitted Use and will not use the Premises in any manner that
would conflict

 

8

--------------------------------------------------------------------------------


 

with any exclusive use agreement or other similar agreement entered into by
Landlord with any other tenant of the building, is not a governmental entity, or
subdivision or agency thereof, and is not another occupant of the Building or
person or entity with whom Landlord is negotiating to lease space in the
Building; otherwise, Landlord may withhold its consent in its sole discretion.

 

(c)           Request for Consent.  If Tenant requests Landlord’s consent to a
proposed Transfer, then Tenant shall provide Landlord with a written description
of all terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and character.  Tenant shall also
reimburse Landlord immediately upon request for its reasonable attorneys’ fees
incurred in connection with considering any request for consent to a proposed
Transfer.  Tenant shall pay for reasonable attorneys fees.

 

(d)           Conditions to Consent.  If Landlord consents to a proposed
Transfer, then the proposed transferee shall deliver to Landlord a written
agreement whereby it expressly assumes Tenant’s obligations hereunder; however,
any transferee of less than all of the space in the Premises shall be liable
only for obligations under this Lease that are properly allocable to the space
subject to the Transfer for the period of the Transfer. No Transfer shall
release Tenant from its obligations under this Lease, but rather Tenant and its
transferee shall be jointly and severally liable therefore.  Landlord’s consent
to any Transfer shall not waive Landlord’s rights as to any subsequent
Transfers.  If an Event of Default occurs while the Premises or any part thereof
are subject to a Transfer, then Landlord, in addition to its other remedies, may
collect directly from such transferee all rents becoming due to Tenant and apply
such rents against Rent.  Tenant authorizes its transferees to make payments of
rent directly to Landlord upon receipt of notice from Landlord to do so. Tenant
shall pay for the cost of any demising walls or other improvements necessitated
by a proposed subletting or assignment.

 

(e)           Additional Compensation.  Tenant shall pay to Landlord,
immediately upon receipt thereof, the excess of (1) all compensation received by
Tenant for a Transfer less the costs reasonably incurred by Tenant with
unaffiliated third parties in connection with such Transfer (i.e., brokerage
commissions, tenant finish work, and the like) over (2) the Rent allocable to
the portion of the Premises covered thereby. (3) If for any assignment, transfer
or sublease so approved by the Landlord, Tenant receives rent or other
consideration, either initially or over the term of the assignment or sublease,
in excess of the rent called for hereunder, or in case of sublease of part, in
excess of such rent allocable to the part, after appropriate adjustments to
assure that all other payments called for hereunder are appropriately taken into
account, Tenant shall pay to Landlord as Additional Rent 100% of such excess of
such payment of rent or other consideration received by the Tenant promptly
after its receipt.  Tenant shall reimburse Landlord for any costs or expenses
incurred pursuant to any request by Tenant for consent to any such assignment,
transfer or subletting.

 

9

--------------------------------------------------------------------------------


 

12.          Insurance; Waivers; Subrogation; Indemnity

 

(a)           Insurance.  Tenant shall maintain throughout the Term the
following insurance policies: (1) commercial general liability insurance in
amounts of $2,000,000.00 per occurrence or such other amounts as Landlord may
from time to time reasonably require, insuring Tenant, Landlord, Landlord’s
agents and their respective Affiliates against all liability for injury to or
death of a person or persons or damage to property arising from the use and
occupancy of the Premises, Landlord (Seven October Hill LLC) and Management
Company (Parsons Commercial Group, Inc.) shall be named as additional insured.
(2) insurance covering the full value of Tenant’s property and improvements, and
other property (including property of others) in the Premises, (3) contractual
liability insurance sufficient to cover Tenant’s indemnity obligations hereunder
(but only if such contractual liability insurance is not already included in
Tenant’s commercial general liability insurance policy), (4) worker’s
compensation insurance, containing a waiver of subrogation endorsement
acceptable to Landlord, and (5) business interruption insurance.  Tenant’s
insurance shall provide primary coverage to Landlord when any policy issued to
Landlord provides duplicate or similar coverage, and in such circumstance
Landlord’s policy will be excess over Tenant’s policy.  The Tenant shall
maintain insurance covering damage from leakage or sprinkler systems now or
hereafter installed in the Premises in an amount not less than the current
replacement cost covering Lessee’s merchandise, Lessee’s improvements and
Lessee’s a equipment and trade fixtures.  Tenant shall furnish to Landlord
certificates of such insurance and such other evidence satisfactory to Landlord
(Seven October Hill LLC) and Management Company (Parsons Commercial Group, Inc.)
of the maintenance of all insurance coverages required hereunder, and Tenant
shall obtain a written obligation on the part of each insurance company to
notify Landlord at least 10 days before cancellation or a material change of any
such insurance policies.  All such insurance policies shall be in form, and
issued by companies, reasonably satisfactory to Landlord.

 

(b)           Waiver of Negligence; No Subrogation.  Landlord and Tenant each
waives any claim it might have against the other for any injury to or death of
any person or persons or damage to or theft, destruction, loss, or loss of use
of any property (a “Loss”), to the extent the same is insured against under any
insurance policy that covers the Building, the Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements, or business, or, in the
case of Tenant’s waiver, is required to be insured against under the terms
hereof, regardless of whether the negligence of the other party caused such
Loss; however, Landlord’s waiver shall not include any deductible amounts on
insurance policies carried by Landlord.  Each party shall cause its insurance
carrier to endorse all applicable policies waiving the carrier’s rights of
recovery under subrogation or otherwise against the other party.

 

(c)           Indemnity.  Subject to Section 12.(b), Tenant shall defend,
indemnify, and hold harmless Landlord and its representatives and agents from
and against all claims, demands, liabilities, causes of action, suits,
judgments, damages, and expenses (including reasonable attorneys’ fees) arising
from (1) any Loss arising from any occurrence on the Premises, or (2) Tenant’s
failure to perform its obligations under this Lease, (other than a Loss arising
from the willful negligence of Landlord or its agents), This indemnity provision
shall survive termination or expiration of this Lease.  If any proceeding is
filed for which indemnity is required hereunder, Tenant

 

10

--------------------------------------------------------------------------------


 

agrees, upon request therefore, to defend the indemnified party in such
proceeding at its sole cost utilizing counsel satisfactory to the indemnified
party.

 

13.          Subordination; Attornment; Notice to Landlord’s Mortgagee

 

(a)           Subordination.  Provided each mortgagee executes a document which
provides that Tenant’s tenancy under this Lease will not be disturbed in he
event of foreclosure.  This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument, or any ground lease, master lease, or
primary lease, that now or hereafter covers all or any part of the Premises (the
mortgagee under any such mortgage or the lessor under any such lease is referred
to herein as a “Landlord’s Mortgagee”).  Any Landlord’s Mortgagee may elect, at
any time, unilaterally, to make this Lease superior to its mortgage, ground
lease, or other interest in the Premises by so notifying Tenant in writing. 
Landlord shall obtain non-disturbance agreements from existing and future
mortgages.

 

(b)           Attornment.  Tenant shall attorn to any party succeeding to
Landlord’s interest in the Premises, whether by purchase, foreclosure, deed in
lieu of foreclosure, power of sale, termination of lease, or otherwise, upon
such party’s request, and shall execute such agreements confirming such
attornment as such party may reasonably request.

 

(c)           Notice to Landlord’s Mortgagee.  Tenant shall not seek to enforce
any remedy it may have for any default on the part of Landlord without first
giving written notice by certified mail, return receipt requested, specifying
the default in reasonable detail, to any Landlord’s Mortgagee whose address has
been given to Tenant, and affording such Landlord’s Mortgagee a reasonable
opportunity to perform Landlord’s obligations hereunder.

 

(d)           Landlord’s Mortgagee’s Protection Provisions.  If Landlord’s
Mortgagee shall succeed to the interest of Landlord under this Lease, Landlord’s
Mortgagee shall not be: (1) liable for any act or omission of any prior lessor
(including Landlord); (2) bound by any rent or additional rent or advance rent
which Tenant might have paid for more than the current month to any prior lessor
(including Landlord), and all such rent shall remain due and owing,
notwithstanding such advance payment; (3) bound by any security or advance
rental deposit made by Tenant which is not delivered or paid over to Landlord’s
Mortgagee and with respect to which Tenant shall look solely to Landlord for
refund or reimbursement;  (5) subject to the defenses which Tenant might have
against any prior lessor (including Landlord); and (6) subject to the offsets
which Tenant might have against any prior lessor (including Landlord) except for
those offset rights which (A) are expressly provided in this Lease, (B) relate
to periods of time following the acquisition of the Building by Landlord’s
Mortgagee, and (C) Tenant has provided written notice to Landlord’s Mortgagee
and provided Landlord’s Mortgagee a reasonable opportunity to cure the event
giving rise to such offset event.  Landlord’s Mortgagee shall have no liability
or responsibility under or pursuant to the terms of this Lease or otherwise
after it ceases to own an interest in the Building.  Nothing in this Lease shall
be construed to require Landlord’s Mortgagee to see to the application of the
proceeds of any loan, and Tenant’s agreements set forth herein shall not be
impaired on account of any modification of the documents evidencing and securing
any loan.

 

11

--------------------------------------------------------------------------------


 

14.          Rules and Regulations.  Tenant shall comply with the rules and
regulations of the Building, which are attached hereto as Exhibit B.  Landlord
may, from time to time, change such rules and regulations for the safety, care,
or cleanliness of the Building and related facilities, provided that such
changes are applicable to all tenants of the Building and will not unreasonably
interfere with Tenant’s use of the Premises.  Tenant shall be responsible for
the compliance with such rules and regulations by each Tenant Party.

 

15.          Condemnation.

 

(a)           Total Taking.  If the entire Building or Premises are taken by
right of eminent domain or conveyed in lieu thereof (a “Taking”), this Lease
shall terminate as of the date of the Taking.

 

(b)           Partial Taking – Tenant’s Rights.  If any part of the Building
becomes subject to a Taking and such Taking will prevent Tenant from conducting
its business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking for a period of more than 180 days, then Tenant
may terminate this Lease as of the date of such Taking by giving written notice
to Landlord within 30 days after the Taking, and Rent shall be apportioned as of
the date of such Taking.  If Tenant does not terminate this Lease, then Rent
shall be abated on a reasonable basis as to that portion of the Premises
rendered untenantable, by the Taking.

 

(c)           Partial Taking – Landlord’s Rights.  If any material portion, but
less than all, of the Building becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds received for a Taking to a Landlord’s
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within 30 days after such Taking, and Rent shall be
apportioned as of the date of such Taking.  If Landlord does not so terminate
this Lease, then this Lease will continue, but if any portion of the Premises
has been taken, Rent shall abate as provided in the last sentence of Section
15.(b).

 

(d)           Award.  If any Taking occurs, then Landlord shall receive the
entire award or other compensation for the land on which the Building is
situated, the Building, and other improvements taken, and Tenant may separately
pursue a claim (to the extent it will not reduce Landlord’s award) against the
condemnor for the value of Tenant’s personal property which Tenant is entitled
to remove under this Lease, moving costs, loss of business, and other claims it
may have.

 

16.          Fire or Other Casualty

 

(a)           Repair Estimate.  If the Premises or the Building are damaged by
fire or other casualty (a “Casualty”), Landlord shall, within 60 days after such
Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of the
time needed to repair the damage caused by such Casualty.

 

(b)           Landlord’s and Tenant’s Rights.  If a material portion of the
Premises or the Building is damaged by Casualty such that Tenant is prevented
from conducting its business in the Premises in a manner reasonably comparable
to that

 

12

--------------------------------------------------------------------------------


 

conducted immediately before such Casualty and Landlord estimates that the
damage caused thereby cannot be repaired within 60 days after the Casualty, then
Tenant may terminate this Lease by delivering written notice to Landlord of its
election to terminate within 30 days after the Damage Notice has been delivered
to Tenant.  If Tenant does not so timely terminate this Lease, then (subject to
Section 16.(c)) Landlord shall repair the Building or the Premises, as the case
may be, as provided below, and Rent for the portion of the Premises rendered
untenantable by the damage shall be abated on a reasonable basis from the date
of damage until the completion of the repair, unless a Tenant Party caused such
damage, in which case, Tenant shall continue to pay Rent without abatement.

 

(c)           Landlord’s Rights.  If a Casualty damages a material portion of
the Building, and Landlord makes a good faith determination that restoring the
Premises would be uneconomical, or if Landlord is required to pay any insurance
proceeds arising out of the Casualty to a Landlord’s Mortgagee, then Landlord
may terminate this Lease by giving written notice of its election to terminate
within 30 days after the Damage Notice has been delivered to Tenant, and Basic
Rent and Additional Rent shall be abated as of the date of the Casualty.

 

(d)           Repair Obligation.  If neither party elects to terminate this
Lease following a Casualty, then Landlord shall, within a reasonable time after
such Casualty, begin to repair the Building and the Premises and shall proceed
with reasonable diligence to restore the Building and Premises to substantially
the same condition as they existed immediately before such Casualty; however,
Landlord shall not be required to repair or replace any of the furniture,
equipment, fixtures, and other improvements which may have been placed by, or at
the request of, Tenant or other occupants in the Building or the Premises, and
Landlord’s obligation to repair or restore the Building or Premises shall be
limited to the extent of the insurance proceeds actually received by Landlord
for the Casualty in question.  If Premises are not restored within 180 days
following casualty Tenant may terminate this lease.

 

17.          Personal Property Taxes.  Tenant shall be liable for all taxes
levied or assessed against personal property, furniture, or fixtures placed by
Tenant in the Premises.  If any taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord’s property and Landlord elects to pay the
same, or if the assessed value of Landlord’s property is increased by inclusion
of such personal property, furniture or fixtures and Landlord elects to pay the
taxes based on such increase, then Tenant shall pay to Landlord, upon demand,
the part of such taxes for which Tenant is primarily liable hereunder; however,
Landlord shall not pay such amount if Tenant notifies Landlord that it will
contest the validity or amount of such taxes before Landlord makes such payment,
and thereafter diligently proceeds with such contest in accordance with law and
if the non-payment thereof does not pose a threat of loss or seizure of the
Building or interest of Landlord therein or impose any fee or penalty against
Landlord.

 

13

--------------------------------------------------------------------------------


 

18.          Events of Default.  Each of the following occurrences shall be an
“Event of Default”:

 

(a)           Tenant’s failure to pay Rent within 3 business days after Landlord
has delivered notice to Tenant that the same is due; however, an Event of
Default shall occur hereunder without any obligation of Landlord to give any
notice if Landlord has given Tenant written notice under this Section 18.(a) on
more than two occasions during the twelve (12) month interval preceding such
failure by Tenant;

 

(b)           Tenant fails to comply with the Permitted Use set forth herein and
the continuance of such failure for a period of 15 days after Landlord has
delivered to Tenant written notice thereof;

 

(c)           Tenant fails to provide any estoppel certificate within the time
period required under Section 26.(e) and such failure shall continue for
10 business days after written notice thereof from Landlord to Tenant;

 

(d)           Tenant’s failure to perform, comply with, or observe any other
agreement or obligation of Tenant under this Lease and the continuance of such
failure for a period of more than 30 days after Landlord has delivered to Tenant
written notice thereof; and

 

(e)           The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 18.(f), any guarantor of Tenant’s
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding; (2)
seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
90 days after the filing thereof.

 

19.          Remedies.  Upon an Event of Default, Landlord may, in addition to
all other rights and remedies afforded Landlord hereunder, take any of the
following actions:

 

(a)           Terminate this Lease by giving Tenant written notice thereof, in
which event Tenant shall immediately vacate and surrender the Premises and
deliver possession thereof to Landlord and shall pay to Landlord the sum of (1)
all Rent accrued hereunder through the date of termination, (2) all amounts due
under Section 20.(a), and (3) an amount equal to (A) the total Rent that Tenant
would have been required to pay for the remainder of the Term plus Landlord’s
estimate of aggregate expenses of reletting to the Premises, minus (B) the then
present fair rental rate value of the Premises for such period;

 

(b)           Terminate Tenant’s right to possess the Premises without
terminating this Lease by giving written notice thereof to Tenant, in which
event Tenant shall immediately vacate and surrender the Premises and deliver
possession thereof to Landlord and shall pay to Landlord (1) all Rent and other
amounts accrued hereunder to the date of termination of possession, (2) all
amounts due from time to

 

14

--------------------------------------------------------------------------------


 

time under Section 20.(a), and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all reasonable out-of-pocket costs incurred
by Landlord in reletting the Premises.  Landlord shall use reasonable efforts to
relet the Premises on such terms as Landlord in its sole discretion may
determine (including a term different from the Term, rental concessions, and
alterations to, and improvement of, the Premises); however, Landlord shall not
be obligated to relet the Premises before leasing other portions of the
Building.  Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
to collect rent due for such reletting.  Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Rent due hereunder. 
Reentry by Landlord in the Premises shall not affect Tenant’s obligations
hereunder for the unexpired Term; rather, Landlord may, from time to time, bring
an action against Tenant to collect amounts due by Tenant, without the necessity
of Landlord’s waiting until the expiration of the Term.  Unless Landlord
delivers written notice to Tenant expressly stating that it has elected to
terminate this Lease, all actions taken by Landlord to dispossess or exclude
Tenant from the Premises shall be deemed to be taken under this Section 19.
(b).  If Landlord elects to proceed under this Section 19. (b), it may at any
time elect to terminate this Lease under Section 19.(a).

 

Any and all remedies set forth in this Lease:  (i) shall be in addition to any
and all other remedies Landlord may have at law or in equity; (ii) shall be
cumulative; and (iii) may be pursued successively or concurrently as Landlord
may elect.  The exercise of any remedy by Landlord shall not be deemed an
election of remedies or preclude Landlord from exercising any other remedies in
the future.  Notwithstanding the foregoing, Landlord shall only recover its
damages allowed hereunder once.

 

20.          Payment by Tenant; Non-Waiver

 

(a)           Payment by Tenant.  Upon any Event of Default, Tenant shall pay to
Landlord all costs incurred by Landlord (including court costs and reasonable
attorneys’ fees and expenses) in (1) obtaining possession of the Premises, (2)
removing and storing Tenant’s or any other occupant’s property, (3) repairing,
restoring, altering, remodeling, or otherwise putting the Premises into
condition of comparable office space in the building, that had been leased in
the Year 2001, (4) if Tenant is dispossessed of the Premises and this Lease is
not terminated, reletting all or any part of the Premises (including brokerage
commissions, cost of tenant finish work, and other costs incidental to such
reletting), (5) performing Tenant’s obligations which Tenant failed to perform,
and (6) enforcing, or advising Landlord of, its rights, remedies, and recourses
arising out of the Event of Default.  To the full extent permitted by law,
Landlord and Tenant agree the federal and state courts of the Commonwealth of
Massachusetts are located shall have exclusive jurisdiction over any matter
relating to or arising from this Lease and the parties’ rights and obligations
under this Lease.

 

(b)           No Waiver.  Landlord’s acceptance of Rent following an Event of
Default shall not waive Landlord’s rights regarding such Event of Default.  No
waiver by Landlord of any violation or breach of any of the terms contained
herein shall waive Landlord’s rights regarding any future violation of such
term.  Landlord’s acceptance

 

15

--------------------------------------------------------------------------------


 

of any partial payment of Rent shall not waive Landlord’s rights with regard to
the remaining portion of the Rent that is due, regardless of any endorsement or
other statement on any instrument delivered in payment of Rent or any writing
delivered in connection therewith; accordingly, Landlord’s acceptance of a
partial payment of Rent shall not constitute an accord and satisfaction of the
full amount of the Rent that is due.

 

21.          Landlord’s Lien. Delete

 

22.          Surrender of Premises.  No act by Landlord shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid unless it is in writing and signed by
Landlord.  At the expiration or earlier termination of the Term of this Lease,
Tenant shall deliver to Landlord the Premises with all improvements located
therein in good repair and condition, free of Hazardous Materials placed on the
Premises during the Term, by Tenant or its employees or contractors,
broom-clean, reasonable wear and tear (and condemnation and Casualty damage not
caused by Tenant, as to which Sections 15 and 16 shall control) excepted, and
shall deliver to Landlord all keys to the Premises.  Provided that Tenant has
performed all of its obligations hereunder, Tenant may remove all unattached
trade fixtures, furniture, and personal property placed in the Premises or
elsewhere in the Building by Tenant (but Tenant may not remove any such item
which was paid for, in whole or in part, by Landlord or any wiring or cabling) 
Additionally, at Landlord’s option, Tenant shall remove such alterations,
additions, improvements, trade fixtures, personal property, equipment, wiring,
cabling, and furniture as Landlord may request; however, Tenant shall not be
required to remove any addition or improvement to the Premises if Landlord has
specifically agreed in writing that the improvement or addition in question need
not be removed.  Tenant shall repair all damage caused by such removal.  All
items not so removed shall, at Landlord’s option, be deemed to have been
abandoned by Tenant and may be appropriated, sold, stored, destroyed, or
otherwise disposed of by Landlord upon 10 days written notice to Tenant and
without any obligation to account for such items; any such disposition shall not
be considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted under Section 21.  The provisions of
this Section 22 shall survive the end of the Term.

 

23.          Holding Over.  If Tenant fails to vacate the Premises at the end of
the Term, then Tenant shall be a tenant-at-sufferance and, in addition to all
other damages and remedies to which Landlord may be entitled for such holding
over, Tenant shall pay, in addition to the other Rent, a daily Basic Rent equal
150% of the daily Basic Rent payable during the last month of the Term.  The
provisions of this Section 23 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. 
If Tenant fails to surrender the Premises upon the expiration or earlier
termination of the Term of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all loss, costs (including reasonable attorneys’ fees)
and liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender, and any lost profits to Landlord resulting
therefrom.

 

16

--------------------------------------------------------------------------------


 

24.          Certain Rights Reserved by Landlord.  Provided that the exercise of
such rights does not unreasonably interfere with Tenant’s occupancy of the
Premises, Landlord shall have the following rights:

 

(a)           To decorate and to make inspections, repairs, alterations,
additions, changes, or improvements, whether structural or otherwise, in and
about the Building, or any part thereof; to enter upon the Premises (after
giving Tenant reasonable notice thereof, which may be oral notice, except in
cases of real or apparent emergency, in which case no notice shall be required)
and, during the continuance of any such work, to temporarily close doors,
entryways, public space, and corridors in the Building; to interrupt or
temporarily suspend Building services and facilities; to change the name of the
Building; and to change the arrangement and location of entrances or
passageways, doors, and doorways, corridors, elevators, stairs, restrooms, or
other public parts of the Building;

 

(b)           To take such reasonable measures as Landlord deems advisable for
the security of the Building and its occupants; evacuating the Building for
cause, suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after normal business hours and on Sundays
and holidays, subject, however, to Tenant’s right to enter when the Building is
closed after normal business hours under such reasonable regulations as Landlord
may prescribe from time to time; and

 

(c)           To enter the Premises at reasonable hours to show the Premises to
prospective purchasers, lenders, or, during the last 6 months of the Term,
tenants.

 

25.          Outside Storage.   No outside storage of any type shall be
permitted, this includes but is not limited to pallets, warehouse debris or
products of any type.

 

26.          Miscellaneous.

 

(a)           Landlord Transfer.  Landlord may transfer any portion of the
Building and any of its rights under this Lease.  If Landlord assigns its rights
under this Lease, then Landlord shall thereby be released from any further
obligations hereunder arising after the date of transfer, provided that the
assignee assumes Landlord’s obligations hereunder in writing.

 

(b)           Landlord’s Liability.  The liability of Landlord to Tenant for any
default by Landlord under the terms of this Lease shall be limited to Tenant’s
actual direct, but not consequential, damages therefore and shall be recoverable
only from the equity of Landlord in the Building, and Landlord shall not be
personally liable for any deficiency.

 

(c)           Force Majeure.  Other than for Tenant’s obligations under this
Lease that can be performed by the payment of money (e.g., payment of Rent and
maintenance of insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental

 

17

--------------------------------------------------------------------------------


 

laws, regulations, or restrictions, or any other causes of any kind whatsoever
which are beyond the control of such party.

 

(d)           Brokerage.  Neither Landlord nor Tenant has dealt with any broker
or agent in connection with the negotiation or execution of this Lease, other
than Parsons Commercial Group, Inc. (the “Broker”), whose commission shall be
paid by Landlord pursuant to a separate agreement between Landlord and the
Broker.  Tenant and Landlord shall each indemnify the other against all costs,
expenses, attorneys’ fees, and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under the indemnifying party.

 

(e)           Estoppel Certificates.  From time to time, Tenant shall furnish to
any party designated by Landlord, within 10 business days after Landlord has
made a request therefore, a certificate signed by Tenant confirming and
containing such factual certifications and representations as to this Lease as
Landlord may reasonably request.  Unless otherwise required by Landlord’s
Mortgagee or a prospective purchaser or mortgagee of the Building, the initial
form of estoppel certificate to be sign will be provided by the Landlord

 

(f)            Notices.  All notices and other communications given pursuant to
this Lease shall be in writing and shall be (1) mailed by first class, United
States Mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address specified in the Basic Lease
Information, (2) hand delivered to the intended address, (3) sent by a
nationally recognized overnight courier service, or (4) sent by facsimile
transmission during normal business hours followed by a confirmatory letter sent
in another manner permitted hereunder.  All notices shall be effective upon
delivery to the address of the addressee.  The parties hereto may change their
addresses by giving notice thereof to the other in conformity with this
provision.

 

(g)           Separability.  If any clause or provision of this Lease is
illegal, invalid, or unenforceable under present or future laws, then the
remainder of this Lease shall not be affected thereby and in lieu of such clause
or provision, there shall be added as a part of this Lease a clause or provision
as similar in terms to such illegal, invalid, or unenforceable clause or
provision as may be possible and be legal, valid, and enforceable.

 

(h)           Amendments; and Binding Effect.  This Lease may not be amended
except by instrument in writing signed by Landlord and Tenant.  No provision of
this Lease shall be deemed to have been waived by Landlord unless such waiver is
in writing signed by Landlord, and no custom or practice which may evolve
between the parties in the administration of the terms hereof shall waive or
diminish the right of Landlord to insist upon the performance by Tenant in
strict accordance with the terms hereof.  The terms and conditions contained in
this Lease shall inure to the benefit of and be binding upon the parties hereto,
and upon their respective successors in interest and legal representatives,
except as otherwise herein expressly provided.  This Lease is for the sole
benefit of Landlord and Tenant, and, other than Landlord’s Mortgagee, no third
party shall be deemed a third party beneficiary hereof.

 

18

--------------------------------------------------------------------------------


 

(i)            Quiet Enjoyment.  Provided Tenant has performed all of its
obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord, but not otherwise, subject to the terms and
conditions of this Lease.

 

(j)            No Merger.  There shall be no merger of the leasehold estate
hereby created with the fee estate in the Premises or any part thereof if the
same person acquires or holds, directly or indirectly, this Lease or any
interest in this Lease and the fee estate in the leasehold Premises or any
interest in such fee estate.

 

(k)           No Offer.  The submission of this Lease to Tenant shall not be
construed as an offer, and Tenant shall not have any rights under this Lease
unless Landlord executes a copy of this Lease and delivers it to Tenant.

 

(l)            Entire Agreement.  This Lease constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all oral statements and prior writings relating thereto.  Except for those set
forth in this Lease, no representations, warranties, or agreements have been
made by Landlord or Tenant to the other with respect to this Lease or the
obligations of Landlord or Tenant in connection therewith. The normal rule of
construction that any ambiguities be resolved against the drafting party shall
not apply to the interpretation of this Lease or any exhibits or amendments
hereto.

 

(m)          Waiver of Jury Trial.  - Deleted

 

(n)           Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the State in which the Premises are located.

 

(o)           Joint and Several Liability.  If Tenant is comprised of more than
one party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease.

 

(p)           Financial Reports. Delete

 

(q)           Landlord’s Fees.  Whenever Tenant requests Landlord to take any
action not required of it hereunder or give any consent required or permitted
under this Lease, Tenant will reimburse Landlord for Landlord’s reasonable
out-of-pocket costs payable to third parties and incurred by Landlord in
reviewing the proposed action or consent, including without limitation
reasonable attorneys’, engineers’ or architects’ fees, within 30 days after
Landlord’s delivery to Tenant of a statement of such costs.  Tenant will be
obligated to make such reimbursement without regard to whether Landlord consents
to any such proposed action.  Landlord agrees to give the Tenant a good faith
estimate of costs prior to having work done.

 

(r)            Telecommunications.  Tenant and its telecommunications companies,
including but not limited to local exchange telecommunications companies and
alternative access vendor services companies shall have no right of access to
and within the Building, for the installation and operation of
telecommunications systems including but not limited to voice, video, data, and
any other telecommunications services provided over wire, fiber optic,
microwave, wireless, and any other

 

19

--------------------------------------------------------------------------------


 

transmission systems, for part or all of Tenant’s telecommunications within the
Building and from the Building to any other location without Landlord’s consent
which consent shall not be unreasonably withheld or delayed.

 

(s)           Confidentiality.  Tenant acknowledges that the terms and
conditions of this Lease are to remain confidential for Landlord’s benefit, and
may not be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent.  The consent by Landlord
to any disclosures shall not be deemed to be a waiver on the part of Landlord of
any prohibition against any future disclosure.

 

(t)            List of Exhibits.  All exhibits and attachments attached hereto
are incorporated herein by this reference.

 

Exhibit A

-  Plan Showing the Premises

 

 

 

Exhibit B

-  Building Rules and Regulations

 

 

 

Exhibit C

-  Tenant Finish Work

 

 

 

Exhibit D

-  Renewal Option

 

 

 

Exhibit E

-  Right of First Refusal

 

(u)           Waiver by Landlord; Representations.  Tenant acknowledges that
Tenant has not been influenced to enter into this transaction nor has Tenant
relied upon any warranties or representations not set forth in this instrument.

 

27.          Hazardous Substances.  Neither party hereto shall be permitted to
generate, store, manufacture, refine, transport, treat, dispose of, or otherwise
allow to be present on or about the Premises, any Hazardous Substances with the
sole exception of those Hazardous Substances typically used in operating,
cleaning or maintaining the Premises in quantities consistent with the Permitted
Use. As used herein, “Hazardous Substances” shall be defined as any “hazardous
chemical”, “hazardous substance” or similar term as defined in any and all
applicable local, state and federal laws, ordinances, rules, regulations and
orders, whether now in existence or hereafter promulgated dealing with
environmental protection.

 

Tenant agrees to indemnify and hold harmless Landlord and each mortgage of the
Premises from and against any and all liabilities, damages, claims, losses,
judgments, causes of action, costs and expenses (including reasonable attorney’s
fees) which may be incurred by Landlord or any such mortgagee or threatened
against the Landlord or such mortgagee, relating or arising out of any breach by
Tenant or Tenant’s employees, servants, agents, invitees or licensees of this
Section 27,

 

20

--------------------------------------------------------------------------------


which indemnification shall survive the expiration or sooner termination of this
Lease.

 

Landlord agrees to indemnify and hold harmless Tenant from and against any and
all liabilities, damages, claims, losses, judgments, causes of action, costs and
expenses (including reasonable attorney’s fees) which may be incurred by Tenant
relating or arising out of any breach by Landlord or Landlord’s employees,
servants, agents, invitees or licensees of this Section 27, which
indemnification shall survive the expiration or sooner termination of this
Lease.

 

Landlord represents to the best of its knowledge that as of the Commencement
Date, the Park Land, Building and Premises are in compliance with all applicable
environmental laws which affect the Park Land, Building and Premises.

 

IN WITNESS WHEREOF, and in consideration of the mutual entry into this Lease and
for other good and valuable consideration, and intending to be legally bound,
each party hereto has caused this Lease Agreement to be duly executed as a
Massachusetts instrument under seal as of the day and year first above written.

 

 

TENANT: Harvard BioScience, Inc.

 

 

 

 

 

By:

/s/ Mark A. Norige

 

Name:

Mark A. Norige

 

Title:

C.O.O.

 

 

LANDLORD:

 

 

 

SEVEN OCTOBER HILL LLC, a Massachusetts limited liability company.

 

 

 

 

 

By:

/s/ John R. Parsons Jr.

 

Name:

John R. Parsons Jr.

 

Title:

Manager Member

 

21

--------------------------------------------------------------------------------



EXHIBIT A

 

PLAN SHOWING THE PREMISES

 

[GRAPHIC]

 

22

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations shall apply to the Premises, the Building,
the Park, and the appurtenances thereto:

 

1.           Sidewalks, doorways, vestibules, halls, stairways, and other
similar areas shall not be obstructed by tenants or used by any tenant for
purposes other than ingress and egress to and from their respective leased
premises and for going from one to another part of the Building.

 

2.           Plumbing, fixtures and appliances shall be used only for the
purposes for which designed, and no sweepings, rubbish, rags or other unsuitable
material shall be thrown or deposited therein.  Damage resulting to any such
fixtures or appliances from misuse by a tenant or its agents, employees or
invitees, shall be paid by such tenant.

 

3.           No signs, advertisements or notices shall be painted or affixed on
or to any windows or doors or other part of the Building without the prior
written consent of Landlord.

 

4.           Landlord shall provide and maintain an alphabetical directory for
all tenants in the main lobby of the Building.

 

5.           Landlord shall provide all door locks in each tenant’s leased
premises, at the cost of such tenant, and no tenant shall place any additional
door locks in its leased premises without Landlord’s prior written consent. 
Landlord shall furnish to each tenant a reasonable number of keys to such
tenant’s leased premises, at such tenant’s cost, and no tenant shall make a
duplicate thereof.

 

6.           Movement in or out of the Building through common areas of
furniture or office equipment, or dispatch or receipt by tenants of any bulky
material, merchandise or materials which require use of elevators or stairways,
or movement through the Buildings common area entrances or lobby shall be
conducted under Landlord’s supervision at such times and in such a manner as
Landlord may reasonably require.  Each tenant assumes all risks of and shall be
liable for all damage to articles moved and injury to persons or public engaged
or not engaged in such movement, including equipment, property and personnel of
Landlord if damaged or injured as a result of acts in connection with carrying
out this service for such tenant.

 

7.           All damages to the Building caused by the installation or removal
of any property of a tenant, or done by a tenant’s property while in the
Building, shall be repaired at the expense of such tenant.

 

8.           Corridor doors, when not in use, shall be kept closed.  Nothing
shall be swept or thrown into the corridors, halls, elevator shafts or
stairways.  No birds or animals except seeing-eye dogs shall be brought into or
kept in, on or about any

 

23

--------------------------------------------------------------------------------


 

tenant’s leased premises.  No portion of any tenant’s leased premises shall at
any time be used or occupied as sleeping or lodging quarters.

 

9.           Tenant shall cooperate with Landlord’s employees in keeping its
leased premises neat and clean.  There is no outside storage of any materials
except in the tenants waste container.    Landlord may request that Tenant
empties the container at the Tenants expense if it is overflowing.  The
container placement may be designated by the Landlord.

 

10.         Tenant shall not make or permit any vibration or improper,
objectionable or unpleasant noises or odors in the Building or otherwise
interfere in any way with other tenants or persons having business with them.

 

11.         No machinery of any kind (other than normal office equipment and
equipment consistent with Tenant’s permitted use) shall be operated by any
tenant on its leased area without Landlord’s prior written consent, nor shall
any tenant use or keep in the Building any flammable or explosive fluid or
substance.  There is no washing of cars, trucks or other similar equipment
allowed on the property.

 

12.         Landlord will not be responsible for lost or stolen personal
property, money or jewelry from tenant’s leased premises or public or common
areas regardless of whether such loss occurs when the area is locked against
entry or not.

 

13.         No vending or dispensing machines of any kind outside the leased
premises may be maintained without the prior written permission of Landlord.

 

14.         Intentionally Deleted

 

15.         All vehicles are to be currently licensed, parked for business
purposes having to do with Tenant’s business operated in the Premises, parked
within designated parking spaces, one vehicle to each space.  No vehicle shall
be parked as a “billboard” vehicle in the parking lot.  Any vehicle parked
improperly may be towed away.  Tenant, Tenant’s agents, employees, vendors and
customers who do not operate or park their vehicles as required shall subject
the vehicle to being towed at the expense of the owner or driver.  Landlord may
place a “boot” on the vehicle to immobilize it and may levy a charge of $50.00
to remove the “boot.”  Tenant shall indemnify, hold and save harmless Landlord
of any liability arising from the towing or booting of any vehicles belonging to
a Tenant Party.

 

16.         Intentionally Deleted

 

17.         The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein.  The expenses
of any breakage, stoppage or damage, resulting from the violation of this rule
shall be borne by the Lessee who (or whose employees or invitees) shall have
caused such damage.

 

18.         Persons using the parking areas do so at their own risk.  Lessor
specifically disclaims all liability, except when caused solely by gross
negligence or willful misconduct, for any personal injury incurred, users of the
parking areas, their

 

24

--------------------------------------------------------------------------------


 

agents, employees, family, friends, guests or invitees, or as a result of damage
to, theft of, or destruction of any vehicle or any contents thereof as a result
of the operation or parking of vehicles in the parking areas.

 

/s/ Mark A. Norige

 

1/9/2002

 

Mark A. Norige

 

C.O.O.

 

 

 

/s/ John R. Parsons Jr.

 

1/11/01

 

John R. Parsons Jr.

 

Manager Member

 

 

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TENANT FINISH-WORK

 

Tenant hereby accepts the Premises in their “AS-IS” condition and Landlord shall
have no obligation to perform any work on the Premises other than the items
listed below:

 

The following items are the landlord’s obligation.

 

1)         Clean the carpets in the office area – warn areas will be selectively
replaced

 

2)         Re-paint the office area (same color).

 

3)         If Harvard Bio-Science during the first 18 months of the lease
decides to construct 5 offices and create a bullpen area in the existing
warehouse area, Seven October Hill, LLC shall over see the construction.   The
cost will be spilt equally between Harvard Bio-Science, Inc. and Seven October
Hill, LLC.   Standard electrical service will be supplied to these areas. 
Landlord will provide standard office HVAC if required.

 

4)         The Landlord will engage the services of a plumber to repair or
replace the four (4) toilets in the front office area and review the water
pressure issues.

 

5)         Clean exterior windows.

 

In all other respects, the Tenant accepts the Premises “AS – IS”.

 

/s/ Mark A. Norige

 

1/9/2002

 

Name: Mark A. Norige

Date

Title: C.O.O.

 

 

 

 

 

/s/ John R. Parsons Jr.

 

1/11/2002

 

Name: John R. Parsons Jr.

 

Title: Manager Member

 

 

 

 

26

--------------------------------------------------------------------------------


 

Exhibit D

 

Renewal Options

 

Provided no Event of Default exists and Tenant or permitted Transferee is
occupying the entire Premises at the time of such election, Tenant may renew
this Lease for one (1) additional period of three years by delivering written
notice of the exercise thereof to the Landlord not earlier than nine (9) months
nor later than six (6) months before the expiration of the Original Lease
(Ending 03/31/05) for the renewal option (04/01/05 - 03/31/08).

 

The Landlord and Tenant shall meet and negotiate Minimum Rent for the extension
term, based upon ninety-five percent (95%) of rates then in effect and
prevailing for similar space in the greater Ashland/Holliston, Massachusetts
area.

 

Within 21 days after receipt of Tenant’s notice to renew, Landlord shall deliver
to Tenant written notice of the Prevailing Rental Rate, (95%) for the
Ashland/Holliston area, and shall advise Tenant of the required adjustment to
Basic Rent, if any, and the other terms and conditions offered.  Tenant shall,
within 21 days after receipt of Landlord’s notice, notify Landlord in writing
whether Tenant accepts or rejects Landlord’s determination of the Prevailing
Rental Rate (95%).  If Tenant timely notifies Landlord that Tenant accepts
Landlord’s determination of the Prevailing Rental Rate, (95%) for the
Ashland/Holliston area, then the Landlord and Tenant shall execute an amendment
at least 120 days prior to the Commencement Date of the extended term.  The
Amendment to this Lease shall be on the same terms provided in this Lease except
as follows:

 

(a) Basic Rent shall be adjusted to the Prevailing Rental Rate: in the
Ashland/Holliston area.

 

(b) Tenant shall have no further renewal option unless expressly granted by
Landlord in writing:

and

 

(c) Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g. moving allowance,
construction allowance, and the like) or other tenant inducements.

 

If Tenant rejects Landlord’s determination of the Prevailing Rental Rate, or
fails to timely notify Landlord in writing that Tenant accepts or rejects
Landlord’s determination of the Prevailing Rental Rate, time being of the
essence with respect thereto, Tenant’s rights under this Exhibit shall terminate
and Tenant shall have no right to renew this Lease.

 

Tenant’s rights under this Exhibit shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises, or (3) Tenant
fails to timely exercise its option under this Exhibit, time being of the
essence with respect to Tenant’s exercise thereof.

 

27

--------------------------------------------------------------------------------


 

Exhibit E

 

Right of First Refusal

 

The Tenant is hereby given the right of first refusal to Lease the following
spaces on the lower level,

1) Space currently occupied as of December 12, 2001, by Connors Design (9,200
s.f.) and Rainbow Trading Co.

(8,000 s.f.).  These spaces are highlighted in dark gray in Exhibit A. On the
upper level, space currently occupied by Conquest, Inc. (4,005 s.f.)

 

If at anytime during the initial term of this Lease (1) while there is at least
twelve (12) months remaining in the initial term, or (2) after Tenant has
exercised its option to extend and has at least twenty four months remaining on
extension, the Landlord shall notify the Tenant of the space listed above that
is coming available.  The Tenant shall have the right within 10 days from
receipt of notice from Landlord to elect to Lease space in the premises, Tenant
may exercise such right only by providing written notice of the election to
exercise such right to Landlord within 10 days of receipt of Landlord’s notice.

 

If the Tenant shall not so elect within the said period, the Landlord may then
Lease said space or any portion thereof to any potential Tenant upon such terms,
conditions, and rental as Landlord in its sole discretion, determines.

 

If the Tenant elects to exercise said right of first refusal, the space shall be
delivered in “As - Is” condition on the later of ten (10) days after receipt of
Tenant’s notice or the date the space becomes vacant.

 

If the Tenant elects to exercise such right of first refusal, the parties shall
enter into an Amendment to this Lease providing that the rent per square foot
and terms and conditions of the Lease of the space shall be the same as
contained in this Lease and that this Lease shall be amended to include the
additional space and to the extent that Tenant’s option to extend has or may be
exercised with respect to the premises, it shall also be deemed to have been
exercised with respect to the additional space.

 

The right of first refusal herein contained shall expire on the first to occur
of the following (1) the failure of the Landlord and Tenant to execute an
Amendment to this Lease for any reason whatsoever within ten (10) days after the
election by Tenant to exercise its Right of First Refusal, or (2) Tenant’s
failure to notify Landlord of its exercise of its Right to Lease the additional
space after notice duly given by Landlord.

28

--------------------------------------------------------------------------------